Citation Nr: 0602835	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In April 2005, to support his claim, the veteran testified at 
a hearing in Washington, D.C., chaired by the undersigned 
Veterans Law Judge of the Board.  A transcript of the 
proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) see, too, Cohen v. Brown, 10 
Vet. App. 128 (1997); 

If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The Board notes that the veteran was given a diagnosis of 
PTSD by VA medical personnel.  However, even with a valid 
diagnosis of PTSD, service connection also requires 
satisfactory proof of a service stressor.  In this case, the 
veteran's claimed stressors are not combat related.  The 
veteran's principal claimed stressors relate to incidents in 
Thailand, Hawaii, and Florida.  Thus, his lay statements are 
not sufficient to establish the occurrence of the event.  The 
RO denied the veteran's claim because he did not provide 
enough information regarding his claimed stressors to enable 
the RO to verify the incidents.  The veteran has provided 
some information regarding these events, as well a witness 
statement from a fellow soldier.  So, pursuant to the VA's 
duty to assist, the RO must assist him in attempting to 
verify them.  Prior to such attempts, however, the veteran 
should be provided another opportunity to provide more detail 
regarding the claimed inservice events to enable an adequate 
search of military records.  

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. § 
5103A(d); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  If a verified stressor is obtained, the veteran 
should be scheduled for a VA examination to determine whether 
he has PTSD as a result of a confirmed stressor.

Accordingly, this appeal is REMANDED for completion of the 
following:

1.  The RO should ask the veteran to 
provide more specific information 
(dates/locations/unit assigned, names of 
service members injured and/or killed) 
regarding his claimed stressor events in 
service.  In conjunction with this 
request the RO should advise the veteran 
of the importance of this information, 
and of the provisions of 38 C.F.R. 
§3.158.

2.  If the veteran provides sufficient 
detail, and the event pertains to an 
incident of the type which may have been 
reported in unit records, the AMC should 
seek corroboration of the alleged 
stressors from the U. S. Army and Joint 
Services Records Research Center (JSRRC).  
Send JSRRC copies of personnel records 
that show the veteran's service dates, 
duties, and units of assignment, etc.

3.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The AMC must specify the 
claimed stressor(s) that have been 
verified by credible supporting evidence 
or are verifiable on their own.  The 
claims file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, to include 
psychological testing and an opinion as 
to whether the veteran has PTSD, and if 
so, whether this disorder is as likely as 
not related to the alleged stressor(s).  
The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinion to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.

5.  After undertaking any other 
development deemed appropriate, the AMC 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case regarding any evidence 
submitted after the statement of the case 
issued in September 2004and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

